Case: 15-14998    Date Filed: 07/15/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14998
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 2:00-cr-00082-JES-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                         versus

THELTON JACOB,
a.k.a. Dred,
a.k.a. Boogie,
a.k.a. Paul Jacob,
                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                 (July 15, 2016)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      The Office of the Federal Public Defender, appointed appellate counsel for

Thelton Jacob in this direct criminal appeal, has moved to withdraw from further
              Case: 15-14998     Date Filed: 07/15/2016    Page: 2 of 2


representation of the appellant and filed a brief pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the

entire record reveals that counsel=s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel=s motion to withdraw is GRANTED, and Jacob=s conviction

and sentence are AFFIRMED.




                                          2